         Case 6:21-cv-00663-MK          Document 1   Filed 04/30/21    Page 1 of 23




Nicholas A. Kahl, OSB No. 101145
NICK KALH, LLC
209 SW Oak Street, Suite 400
Portland, OR 97204
T: (971) 634-0829
F: (503) 227-6840
E: nick@nickkahl.com

Laura L. Sheets*
Steven D. Liddle*
Lance T. Spitzig*
LIDDLE & DUBIN, PC
975 E Jefferson Avenue
Detroit, MI 48207
T: (313) 392-0015
F: (313) 392-0025
E: lsheets@ldclassaction.com
E: lspitzig@ldclassaction.com
*Pro Hac Vice applications to be submitted

Attorneys for the Plaintiffs


                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       EUGENE DIVISION


 MILES HART and ELIZABETH                      Case No.: 6:21-cv-00663
 TANENBAUM, on behalf of themselves
 and all others similarly situated,
                                               CLASS ACTION ALLEGATION
                         Plaintiffs            COMPLAINT
                                               Trespass, Private Nuisance, Public Nuisance,
 vs                                            Negligence, Gross Negligence


 J.H. BAXTER & CO., INC. and                   DEMAND FOR JURY TRIAL
 J.H. BAXTER & CO., A CALIFORNIA
 LIMITED PARTNERSHIP

                         Defendants



                                                                             p: 971-634-0829
Page 1 of 23 – CLASS ACTION ALLEGATION                                       f: 503-227-6840
               COMPLAINT                                                     209 SW Oak Street, Suite 400
                                                                             Portland, OR 97204
         Case 6:21-cv-00663-MK          Document 1       Filed 04/30/21      Page 2 of 23




                                       I. INTRODUCTION

       1.      The Plaintiffs bring this class action, on behalf of themselves and all others

similarly situated, against Defendant J.H. Baxter & Co., Inc. and Defendant J.H. Baxter & Co., A

California Limited Partnership (collectively, the “Defendants”) in relation to their wood treatment

facility located at 85 Baxter Street / 3494 Roosevelt Blvd, City of Eugene, County of Lane, State

of Oregon (the “Facility”).

       2.      Fugitive contaminates and noxious odors from the Defendants’ Facility have

physically invaded the Plaintiffs’ and putative Class’ groundwater, soil, properties, and persons,

thereby causing injury through trespass, private nuisance, public nuisance, and negligence.

       3.      The Plaintiffs and putative Class seek economic and punitive damages, as well as

injunctive relief not inconsistent with the Defendants’ federally and state enforced permits.

                                            II. PARTIES

       4.      Plaintiff Miles Hart is an individual that owns and resides at a home located at 4040

Bell Ave, City of Eugene, County of Lane, State of Oregon.

       5.      Plaintiff Elizabeth Tanenbaum is an individual that owns and resides at a home

located at 3490 Bell Avenue, City of Eugene, County of Lane, State of Oregon.

       6.      Defendant J.H. Baxter & Co., Inc. is a California corporation with its principal

place of business in California. It owns and/or operates the Facility.

       7.      Defendant J.H. Baxter & Co., A California Limited Partnership is a California

limited partner of Defendant J.H. Baxter & Co., Inc. Its principal place of business is in California,

and it owns and/or operates the Facility.

                               III. JURISDICTION AND VENUE

       8.      This Court has original subject matter jurisdiction pursuant to the Class Action


                                                                                   p: 971-634-0829
Page 2 of 23 – CLASS ACTION ALLEGATION                                             f: 503-227-6840
               COMPLAINT                                                           209 SW Oak Street, Suite 400
                                                                                   Portland, OR 97204
         Case 6:21-cv-00663-MK          Document 1      Filed 04/30/21     Page 3 of 23




Fairness Act, 28 U.S.C. § 1332(d) because there are 100 or more Class Members and the aggregate

amount in controversy exceeds five million dollars ($5,000,000.00) exclusive of interest and costs.

Additionally, the Class Members are residents of a state different from that of the Defendants.

                                 IV. GENERAL ALLEGATIONS

       9.       The Defendants, their predecessors, and/or their agents constructed or directed the

construction of the Facility.

       10.      The Defendants own, operate, and/or control the Facility, which is situated on 31

acres of land and borders residential properties.

       11.      The Plaintiffs and the putative Class Members reside within 1.5 miles of the

Facility’s property boundary (the “Class Area”).

       12.      The Facility’s operations include the following:

             a) Wood preservation;

             b) Heat treating;

             c) Kiln drying;

             d) Incising;

             e) Fabrication;

             f) Wrapping;

             g) Reloading; and

             h) Storage.

       13.      Wood preservation involves the use of highly toxic oil-borne and water-borne

preservatives, such as creosote, creosote-petroleum, pentachlorophenol, and Chemonite

(ammoniacal copper zinc arsenate).

       14.      The equipment used in the Facility’s operations include pressure cylinders, kilns,


                                                                                 p: 971-634-0829
Page 3 of 23 – CLASS ACTION ALLEGATION                                           f: 503-227-6840
               COMPLAINT                                                         209 SW Oak Street, Suite 400
                                                                                 Portland, OR 97204
         Case 6:21-cv-00663-MK           Document 1       Filed 04/30/21     Page 4 of 23




incisors, saws, and various other machinery.

       15.      The byproducts generated by the Defendants’ Facility’s operations include the

following:

             a) Residual creosote and pentachlorophenol;

             b) Arsenic;

             c) Dioxins;

             d) Furans;

             e) Other toxic chemical compounds; and

             f) Miscellaneous wastewater and oils.

       16.      The Defendants have illegally disposed of these byproducts by, inter alia, boiling

off or evaporating liquid waste, and by expelling them into storm drains and ditches.

       17.      The Defendants’ negligent processing of materials at the Facility have also resulted

in these byproducts being released into the water, soil, and ambient air as fugitive emissions.

       18.      The Defendant’s failure to adequately manage and dispose of the byproducts at the

Facility has resulted in contaminated groundwater and soil, and creates noxious odors and other

air particulates, all of which are emitted onto the Plaintiffs’ and putative Class’ properties.

       19.      The Plaintiffs’ and putative Class’ groundwater, soil, properties, and persons have

been, and continue to be, physically invaded by these contaminates, noxious odors, and particulate

emissions.

A.     The Defendants’ Fugitive Emissions

       20.      A properly designed, operated, and maintained wood treatment facility will

adequately capture, remove, and dispose of water and soil contaminates and noxious odors, and

will not emit fugitive discharges that cause injury to neighboring properties.


                                                                                    p: 971-634-0829
Page 4 of 23 – CLASS ACTION ALLEGATION                                              f: 503-227-6840
               COMPLAINT                                                            209 SW Oak Street, Suite 400
                                                                                    Portland, OR 97204
         Case 6:21-cv-00663-MK           Document 1      Filed 04/30/21     Page 5 of 23




       21.       The Defendants have a duty to prevent contaminates from leaving the Facility so

that they do not contaminate soil and groundwater, and to control its emission of noxious odors.

To do so requires the Facility to be operated and/or maintained in a manner that adequately

captures, controls, and mitigates such contaminates and emissions, and by implementing other

reasonably available mitigation, elimination, and control systems at the Facility.

       22.       The Defendants have failed to utilize and/or employ adequate mitigation strategies,

processes, and technologies to prevent and control such contaminates and odors from escaping the

boundaries of their Facility and impacting the surrounding residential neighborhoods. As a result,

contaminants and noxious odors from the Facility have invaded the public and private lands within

the Class Area.

       23.       The Defendants’ failures to prevent off-site contamination and odor emissions

include, but are not limited to:

             a) Using inadequate and/or obsolete systems and methods for processing wood,
                including the mismanagement of raw ingredients and byproducts;

             b) Operating and maintaining the Facility in a way that inadequately captures,
                controls, and mitigates contaminates and particulate emissions;

             c) The Improper and unpermitted use of equipment, such as utilizing retorts to boil off
                and/or evaporate liquid waste;

             d) Failing to properly store, treat, and filter the waste produced through industrial
                operations;

             e) Failing to develop and/or implement an adequate contaminate and particulate
                prevention plan;

             f) Failing to utilize other contaminate and particulate prevention, elimination, and
                mitigation measures and technologies available to the Defendants; and

             g) Other failures as revealed during discovery.

       24.       These contaminates, odors, and emissions have interfered with activities in the

                                                                                     p: 971-634-0829
Page 5 of 23 – CLASS ACTION ALLEGATION                                               f: 503-227-6840
               COMPLAINT                                                             209 SW Oak Street, Suite 400
                                                                                     Portland, OR 97204
         Case 6:21-cv-00663-MK            Document 1      Filed 04/30/21     Page 6 of 23




surrounding areas, and they have precluded the reasonable use and enjoyment of private and public

spaces in those areas.

B.     Facility Complaints and Inspections

       25.      The Facility’s emission of noxious odors and contamination of the Class’ water and

soil have prompted hundreds of complaints by citizens in the nearby residential area.

       26.      Plaintiffs Miles Hart has reported that it “[s]mells bad, it ‘rains’ weird stuff down

on my garden and kills the leaves of some of my plants. When it stinks really bad it burns your

nose and eyes. They try to burn stuff off at night and the smell will actually wake you up from a

sleep. They even ran it during Christmas Eve and Christmas Day this last year.”

       27.      Plaintiff Elizabeth Tanenbaum has reported that “there are days when I will walk

outside and feel sick to my stomach because of the smell. It limits our ability for outdoor activities

and, when the smells are strong, I limit my 7 year old son’s activity outdoors as well. There are

times when we cannot keep windows open.”

       28.      The Defendants’ well-documented pattern of failing to control water and soil

contaminates and noxious odors is further demonstrated by the following:

             a) Since 2019, there have been over 150 complaints made to the Lane Regional Air
                Protection Agency (“LRAPA”), which manages, among other things, air quality
                monitoring, permitting, and enforcement for the State of Oregon. The complaints
                include, but are not limited to:

                          i.   On January 23, 2021, a resident reported, “a very strong smell of
                               chemicals in the air this morning. Smelled quite toxic, and the smell
                               has lingered in my nose and mouth even after a brief (2 minute) time
                               spent outside. We had to alter our plans for a family walk in the
                               neighborhood, out of concern for our safety, especially the developing
                               lungs of our four-year old daughter”.

                         ii.   On January 13, 2021, a resident reported, “Chemical aroma in the air
                               – could not go outside/open window”.

                                                                                   p: 971-634-0829
Page 6 of 23 – CLASS ACTION ALLEGATION                                             f: 503-227-6840
               COMPLAINT                                                           209 SW Oak Street, Suite 400
                                                                                   Portland, OR 97204
         Case 6:21-cv-00663-MK          Document 1      Filed 04/30/21     Page 7 of 23




                       iii.   On December 25, 2020, a resident reported, “Terrible odor from
                              Baxter Christmas morning. Wanted to have someone from LRAPA
                              look into it. Doesn’t think they needed to offgass on Christmas
                              morning”.

                       iv.    On August 17, 2020, a resident reported that “she was woken up last
                              night from a strong odor” and that she “smelled a creosote type odor
                              around 12:15am and was kept up all night”.

             b) The Defendants have received numerous Notices of Violations in relation to the
                Facility’s contaminates and noxious odors;

             c) In 2018, the Oregon Department of Environmental Quality (“ODEQ”) issued the
                Defendants a $19,200 fine for numerous violations where contaminated stormwater
                from the Facility entered ditches that drain into Amazon Creek;

             d) In 2018, the U.S. Environmental Protection Agency (the “EPA”) fined the
                Defendants $64,000 for the improper handling and storage of hazardous waste. The
                Defendants were also ordered to update their toxic waste storage facilities (i.e.
                construct new berms and install proper drainage to prevent waste from permeating
                into the ground);

             e) In 2019, the Defendants and the ODEQ executed a cleanup plan to reduce soil and
                groundwater contamination;

             f) In March 2021, the ODEQ issued the Defendants a $223,000 fine for various
                misconduct. This includes improperly using retorts to boil off or evaporate 1.7
                million gallons of hazardous waste. Additionally, the Facility’s stormwater
                treatment pond overflowed on multiple occasions, where over 50,000 gallons of
                contaminated water entered a storm ditch that drains into Amazon Creek; and

             g) There have been numerous media reports regarding water and soil contaminates and
                noxious odor emissions from the Facility.

C.     The Dangers of the Defendants’ Toxic Contaminates

       29.      The contaminates that the Defendants’ have discharged into the groundwater and

soil in the Class Area include, among other things, creosote, pentachlorophenol, arsenic, dioxins,

and furans.

       30.      Creosote is created through the distillation of tars and plant material, and it is

                                                                                 p: 971-634-0829
Page 7 of 23 – CLASS ACTION ALLEGATION                                           f: 503-227-6840
               COMPLAINT                                                         209 SW Oak Street, Suite 400
                                                                                 Portland, OR 97204
         Case 6:21-cv-00663-MK          Document 1      Filed 04/30/21     Page 8 of 23




typically used as a preservative. Ingesting or breathing creosote over time may damage the liver,

kidneys, and/or brain. According to the EPA, creosote is a possible carcinogen.

       31.      Pentachlorophenol (“PCP”) is a chemical compound that is generally used as a

pesticide or disinfectant. The EPA has indicated that it is extremely toxic to humans and that acute

ingestion or inhalation can cause neurological, blood, and liver defects, as well as eye irritation.

Long-term exposure can further impact the respiratory tract, kidneys, immune system, nose, and

skin. The EPA has classified PCP as a probable carcinogen.

       32.      Arsenic is a chemical that is used in wood preservation. The ingestion of arsenic

can have immediate toxic effects, such as severe vomiting, disturbances of the circulatory system,

and damage to the nervous system. The World Health Organization has indicated that long-term

exposure to arsenic in drinking water can cause cancer, skin lesions, cardiovascular disease,

diabetes, and death. It has also been linked to neuro-cognitive defects in cases of utero and early

childhood exposure.

       33.      Dioxins are highly toxic chemical compounds that perpetuate for many years and

are prevalent in environmental pollutants. They arise from combustion processes, such as burning

waste, and they naturally permeate into soil and groundwater. The EPA has determined that

dioxins can cause problems with reproduction, physical and/or mental development, compromise

the immune system, and interfere with hormones. The EPA has also indicated that dioxins can

cause cancer.

       34.      Furans are chemical compounds used in the production of resins and lacquers. The

EPA has indicated that furans affect hormone levels and are a probable carcinogen.

       35.      These contaminates are water soluble, meaning they migrate readily through

groundwater and soil. This poses a significant risk of fugitive dissemination.


                                                                                  p: 971-634-0829
Page 8 of 23 – CLASS ACTION ALLEGATION                                            f: 503-227-6840
               COMPLAINT                                                          209 SW Oak Street, Suite 400
                                                                                  Portland, OR 97204
         Case 6:21-cv-00663-MK          Document 1      Filed 04/30/21     Page 9 of 23




       36.      Accordingly, it is vital that locations in which these contaminates are present be

particularly well controlled. This is imperative given the toxicity and lethal effects of these

contaminates.

D.     Contaminates in the Groundwater and Soil

       37.      As indicated above, the Defendants have been cited and fined on multiple occasions

for improperly managing, storing, treating, and disposing of contaminates.

       38.      In 2019, testing around the Facility revealed dioxins, heavy metals, and PCP in the

groundwater and soil. Eight wells are located within the tested area.

       39.      In 2018, water testing of the Roosevelt Channel, which is connected to the Facility

by storm ditches and leads into Amazon Creek, indicated the presence of heavy metals and PCP.

The Roosevelt Channel and Amazon Creek each run adjacent to residential properties.

       40.      In the Class Area, groundwater tests have indicated PCP levels exceeding 4,000

parts per billion (ppb), which is 4,000 times above Oregon’s drinking water standard of 0.001

mg/L (1 part per billion).

       41.      PCP has been detected in the Class Area aquifer. Arsenic, creosote, and furans have

been detected in soil at the Facility, where runoff stormwater has dispersed beyond the property

boundaries of the Facility.

       42.      The Plaintiffs’ and Class Members’ persons, groundwater, soil, land, and properties

have been exposed to highly toxic contaminates from the Facility.

E.     Necessity of Medical Monitoring

       43.      The contaminates to which the Plaintiffs and Class Members have been exposed

are known to cause serious illnesses as described herein, including various forms of cancer.

       44.      The Plaintiffs and Class Members have a significantly increased risk of developing


                                                                                 p: 971-634-0829
Page 9 of 23 – CLASS ACTION ALLEGATION                                           f: 503-227-6840
               COMPLAINT                                                         209 SW Oak Street, Suite 400
                                                                                 Portland, OR 97204
        Case 6:21-cv-00663-MK           Document 1       Filed 04/30/21     Page 10 of 23




these illnesses due to such exposure.

       45.      It is reasonably necessary for the Plaintiffs and Class Members to undergo periodic

diagnostic medical examinations different from what would be prescribed in the absence of their

exposure.

       46.      Monitoring procedures exist for the early detection of the maladies associated with

the contaminates.

       47.      Early diagnosis and treatment of such cancers, diseases, and disorders is essential

to mitigate long-term health consequences for the Plaintiffs and Class Members.

       48.      Simple procedures including, but not limited to, blood tests, skin evaluations, scans,

urine tests, and physical examinations are well-established and readily available.

       49.      These measures are essential to prevent and mitigate long-term health

consequences that will be borne by the Plaintiffs and Class Members through no fault of their own.

In some cases, these measures are likely to be lifesaving.

       50.      The requested tests, procedures, scans, and examinations are different from what is

generally recommended for the public at large. This regimen will be specifically tailored to assess

and monitor health conditions that pertain to the aforementioned contaminate exposure.

       51.      Further, these medical evaluations must occur more frequently than what is

recommended for the general population.

       52.      The nature and increased frequency of such medical evaluations would not be

necessary for the Plaintiffs and Class Members had they not been exposed to the Defendants’

contaminates.

       53.      The required testing is reasonably necessary, and it is in accordance with current

medical and scientific conventions.


                                                                                    p: 971-634-0829
Page 10 of 23 – CLASS ACTION ALLEGATION                                             f: 503-227-6840
                COMPLAINT                                                           209 SW Oak Street, Suite 400
                                                                                    Portland, OR 97204
        Case 6:21-cv-00663-MK            Document 1      Filed 04/30/21      Page 11 of 23




       54.       The Plaintiffs and the Class have no other adequate remedy at law, and medical

monitoring through the establishment of a medical monitoring fund is reasonably necessary.

                                        V. CLASS ALLEGATIONS

A.     Definition of the Class

       55.       The Plaintiffs brings this action individually and on behalf of all persons that the

Court deems appropriate for class certification, pursuant to Federal Rule of Civil Procedure 23

(the “Class” or “Class Members”). The Plaintiffs seeks to represent a Class of persons

preliminarily defined as:

       All owner/occupants and renters of residential property situated within one
       and one half (1.5) miles of the Facility’s property boundary.

       The definitional boundary is subject to modification as discovery discloses the location of

all persons properly included in the Class. The Plaintiffs reserve the right to propose one or more

sub-classes if discovery reveals that such sub-classes are appropriate.

       56.       This case is properly maintainable as a class action pursuant to and in accordance

with Rule 23(a) of the Federal Rules of Civil Procedure in that:

             a) The Class, which includes hundreds of members, is so numerous that joinder of all
                members is impracticable;

             b) There are substantial questions of law and fact common to the Class, including those
                set forth in greater particularity herein;

             c) Questions of law and fact such as those enumerated below, which are common to
                the Class, predominate over any questions of law or fact affecting only individual
                members of the Class;

             d) The claims of the representative parties are typical of the claims of the Class;

             e) A class action is superior to any other type of action for the fair and efficient
                adjudication of the controversy;

             f) The relief sought in this class action will effectively and efficiently provide relief
                to all members of the Class;
                                                                                    p: 971-634-0829
Page 11 of 23 – CLASS ACTION ALLEGATION                                             f: 503-227-6840
                COMPLAINT                                                           209 SW Oak Street, Suite 400
                                                                                    Portland, OR 97204
        Case 6:21-cv-00663-MK           Document 1      Filed 04/30/21     Page 12 of 23




             g) There are no unusual difficulties foreseen in the management of this class action;
                and

             h) The Plaintiffs, whose claims are typical of those of the Class, through their
                experienced counsel, will zealously and adequately represent the Class.

B.     Numerosity

       57.       The Class consists of thousands of members and, therefore, is so numerous that

joinder is impracticable.

C.     Commonality

       58.       Numerous common questions of law and fact predominate over any individual

questions affecting Class Members, including but not limited to the following:

             a) Whether and how the Defendants wrongfully, intentionally, knowingly, recklessly,
                negligently, and/or grossly failed to construct, operate, and maintain the Facility;

             b) Whether the Defendants owed any duties to the Class Members;

             c) Which duties the Defendants owed to the Class Members;

             d) Which steps the Defendants have and have not taken to control the escape of
                contaminates and noxious odors from the Facility;

             e) Whether the Defendants met the standard of care with respect to their design,
                operation, and maintenance of the Facility;

             f) Whether and to what extent the Facility’s fugitive contaminates and noxious odors
                were dispersed over the Class Area;

             g) Whether it was reasonably foreseeable that the Defendants’ failure to properly
                design, operate, and maintain the Facility would result in an invasion of the Class
                Members’ property interests;

             h) Whether the degree of harm suffered by the Class Members constitutes a substantial
                annoyance or interference with their use and enjoyment of their properties; and

             i) The proper measure of damages incurred by the Class Members.

D.     Typicality


                                                                                  p: 971-634-0829
Page 12 of 23 – CLASS ACTION ALLEGATION                                           f: 503-227-6840
                COMPLAINT                                                         209 SW Oak Street, Suite 400
                                                                                  Portland, OR 97204
        Case 6:21-cv-00663-MK          Document 1       Filed 04/30/21     Page 13 of 23




       59.     The claims of the named Plaintiffs are typical of the claims of all members of the

Class. If brought and prosecuted individually, the claims of each Class Member would require

proof of many of the same material and substantive facts, utilize the same complex evidence

(including expert testimony), rely upon the same legal theories, and seek the same type of relief.

       60.     The claims of the Plaintiffs and the other Class Members have a common cause and

their damages are of the same type. The claims originate from the same failures by the Defendants

to properly construct, maintain, and/or operate the Facility.

       61.     All Class Members have suffered injury in fact as a result of the invasion of their

properties and persons by water and soil contaminates and noxious odors, all of which were emitted

by the Defendants’ Facility. The contaminates and odors similarly interfere with each Class

Members’ ability to use and enjoy their homes and have diminished their property values.

E.     Adequacy of Representation

       62.     The Plaintiffs’ claims are sufficiently aligned with the interests of absent Class

Members to ensure that the Class’ claims will be prosecuted with diligence and care by the

Plaintiffs as representatives of the Class. The Plaintiffs will fairly and adequately represent the

interests of the Class and do not have interests adverse to the Class.

       63.     The Plaintiffs have retained the services of counsel who are experienced in complex

class action litigation, and in particular class actions stemming from invasions of private property

by industrial emissions. Plaintiffs’ counsel will vigorously prosecute this action and will otherwise

protect and fairly and adequately represent the Plaintiffs and all absent Class Members.

F.     Class Treatment is the Superior Method of Adjudication

       64.     A class action is superior to other methods for the fair and efficient adjudication of

the controversies raised in this Complaint because:


                                                                                   p: 971-634-0829
Page 13 of 23 – CLASS ACTION ALLEGATION                                            f: 503-227-6840
                COMPLAINT                                                          209 SW Oak Street, Suite 400
                                                                                   Portland, OR 97204
         Case 6:21-cv-00663-MK            Document 1        Filed 04/30/21     Page 14 of 23




              a) Individual claims by the Class Members would be impracticable as the costs of
                 pursuit would far exceed what any one Class Member has at stake;

              b) Individual claims by Class Members would create a risk of inconsistent or varying
                 adjudications, which would present the Defendants with incompatible standards of
                 conduct;

              c) Individual claims by individual Class Members would create a risk of adjudications
                 which would, as a practical matter, be dispositive of the interests of other
                 individuals who are not parties to the adjudications, or substantially impair or
                 impede their ability to protect and pursue their interests;

              d) Little or no individual litigation has been commenced over the controversies alleged
                 in this Complaint and individual Class Members are unlikely to have an interest in
                 separately prosecuting and controlling individual actions;

              e) In view of the complexity of the issues and the expenses of litigation, the separate
                 claims of individual Class Members are likely insufficient in amount to support the
                 costs of filing and litigating separate actions;

              f) The Plaintiffs seek equitable relief relating to the Defendants’ common actions and
                 failures to act, and the equitable relief sought would commonly benefit the Class as
                 a whole;

              g) The concentration of litigation of these claims in one action will achieve efficiency
                 and promote judicial economy; and

              h) The proposed class action is manageable.

                                     FIRST CAUSE OF ACTION
                                               (Trespass)
        65.       The Plaintiffs restate the allegations of this Complaint as if fully restated herein.

        66.       The Defendants intentionally, knowingly, purposely, willfully, wantonly,

maliciously, recklessly, and/or negligently failed to properly construct, maintain, and/or operate

the Facility.

        67.       As a direct and proximate result of this misconduct, water and soil contaminates

and noxious odors physically invaded, entered, settled upon, and accumulated upon the Plaintiffs’

and Class’ properties and persons on occasions too numerous to identify with specificity. This is


                                                                                       p: 971-634-0829
Page 14 of 23 – CLASS ACTION ALLEGATION                                                f: 503-227-6840
                COMPLAINT                                                              209 SW Oak Street, Suite 400
                                                                                       Portland, OR 97204
            Case 6:21-cv-00663-MK         Document 1    Filed 04/30/21     Page 15 of 23




an ongoing occurrence.

        68.     It was reasonably foreseeable that the Defendants’ failure to properly construct,

maintain, and/or operate the Facility would result in such an invasion of those properties and

persons by the contaminates and noxious odors.

        69.     The contaminates and noxious odors interfere with the Plaintiffs’ and Class’

enjoyment of life, and the possession, use, and enjoyment of their properties, and they constitute a

trespass thereupon.

        70.     The Plaintiffs and Class Members did not consent to the physical invasion of their

properties or persons by water and soil contaminates or noxious odors from the Defendants’

Facility.

        71.     As a result of the foregoing misconduct by the Defendants, the Plaintiffs and Class

suffered and continue to suffer economic damages. This includes the loss of use and enjoyment of

their properties, physical damage to their properties, diminution in property values, and other

economic losses such as the cost of medical monitoring in an amount to be proven at trial.

        72.     The Defendants have shown a reckless and outrageous disregard to a highly

unreasonable risk of harm and they have acted with conscious indifference to the health, safety,

and welfare of the Plaintiffs and Class Members. The Defendants are liable for punitive damages

in an amount to be determined at trial.

        73.     The Defendants’ trespass upon the Plaintiffs’ and Class’ lands were, and continue

to be, intentional, willful, malicious, and made with a conscious disregard for the rights of the

Plaintiffs and Class Members. The Plaintiffs and Class Members are entitled to compensatory,

injunctive, exemplary, and/or punitive relief.

                                SECOND CAUSE OF ACTION
                                          (Private Nuisance)
                                                                                  p: 971-634-0829
Page 15 of 23 – CLASS ACTION ALLEGATION                                           f: 503-227-6840
                COMPLAINT                                                         209 SW Oak Street, Suite 400
                                                                                  Portland, OR 97204
         Case 6:21-cv-00663-MK           Document 1        Filed 04/30/21     Page 16 of 23




        74.      The Plaintiffs restate the allegations of this Complaint as if fully restated herein.

        75.      The Defendants owed, and continue to owe, a duty to the Plaintiffs and Class to

prevent and abate the unreasonable interference with, and the invasion of, their private property

interests.

        76.      The water and soil contaminates and noxious odors which entered the Plaintiffs’

and Class’ properties and persons originated from the Facility, which was improperly and

unreasonably constructed, maintained, and/or operated by the Defendants.

        77.      The contaminates and noxious odors are indecent and offensive to the Plaintiffs and

Class, and they are indecent and offensive to individuals with ordinary sensibilities. The

contaminates and odors substantially and unreasonably interfere with the Plaintiffs’ and Class’

enjoyment of life, and the ability to use and enjoy their properties. This includes, but is not limited

to:

              a) Forcing the Plaintiffs and Class Members to remain inside their homes and forego
                 the use of their yards, porches, and other spaces, and to generally refrain from
                 outdoor activities;

              b) Causing the Plaintiffs and Class Members to keep their doors and windows closed
                 when they would otherwise have them open;

              c) Depriving the Plaintiffs and Class Members of the value of their homes and
                 properties;

              d) Depriving the Plaintiffs and Class Members of fresh and uncontaminated
                 groundwater and soil; and

              e) Causing the Plaintiffs and Class Members embarrassment, inconvenience, and
                 reluctance to invite guests to their homes.

        78.      The Plaintiffs’ and Class’ properties are situated in such proximity to the

Defendants’ Facility as to constitute “neighboring” properties, in that they are near enough to be

impacted by the tangible effects of water and soil contaminates and noxious odors emitted from


                                                                                      p: 971-634-0829
Page 16 of 23 – CLASS ACTION ALLEGATION                                               f: 503-227-6840
                COMPLAINT                                                             209 SW Oak Street, Suite 400
                                                                                      Portland, OR 97204
         Case 6:21-cv-00663-MK          Document 1       Filed 04/30/21     Page 17 of 23




the Facility.

        79.     The impact of the water and soil contaminates is amplified by the Defendants’

purposeful, intentional, knowing, reckless, and/or negligent introduction of those contaminates

into flowing water, such as the Roosevelt Channel and Amazon Creek.

        80.     By constructing and then failing to reasonably repair, maintain, and operate the

Facility, thereby causing contaminates and noxious odors to physically invade the Plaintiffs’ and

Class’ properties, the Defendants intentionally, knowingly, recklessly, and/or negligently created

a nuisance that substantially and unreasonably interferes with the Plaintiffs’ and Class’ properties

and persons.

        81.     The water and soil contaminates and noxious odors produced by the Defendants’

Facility are severe and continuous in nature, and they have a long-lasting effect. The Defendants

have failed to reasonably prevent and abate these fugitive emissions.

        82.     As a result of the foregoing misconduct by the Defendants, the Plaintiffs and Class

suffered and continue to suffer economic damages. This includes the loss of use and enjoyment of

their properties, physical damage to their properties, diminution in property values, and other

economic losses such as the cost of medical monitoring in an amount to be proven at trial.

        83.     The Plaintiffs and Class Members did not consent to the invasion of their properties

by the Defendants’ fugitive contaminates or noxious odors, which is ongoing and constitutes a

nuisance.

        84.     Any social utility that is provided by the Facility is patently outweighed by the harm

suffered by the Plaintiffs and Class Members, who have on frequent occasions been deprived of

the full use and enjoyment of their properties and have endured a substantial loss in the value of

their properties.


                                                                                    p: 971-634-0829
Page 17 of 23 – CLASS ACTION ALLEGATION                                             f: 503-227-6840
                COMPLAINT                                                           209 SW Oak Street, Suite 400
                                                                                    Portland, OR 97204
         Case 6:21-cv-00663-MK            Document 1     Filed 04/30/21     Page 18 of 23




       85.     Further, the Plaintiffs and Class Members have been subjected to a substantially

increased risk of developing numerous diseases, disorders, and illnesses, as described herein. Some

Class Members exhibit early signs of such ailments.

       86.     The Defendants have shown a reckless and outrageous disregard to a highly

unreasonable risk of harm and they have acted with conscious indifference to the health, safety,

and welfare of the Plaintiffs and Class Members. The Defendants are liable for punitive damages

in an amount to be determined at trial.

       87.     The Defendants’ substantial and unreasonable interference with the Plaintiffs’ and

Class’ use and enjoyment of their properties constitutes a private nuisance. The Defendants are

liable for all damages arising from such nuisance, including compensatory, injunctive, exemplary,

and/or punitive relief.

                                 THIRD CAUSE OF ACTION

                                          (Public Nuisance)

       88.     The Plaintiffs restate the allegations of this Complaint as if fully restated herein.

       89.     The Plaintiffs and the Class utilize their properties as residences and reside within

the Class Area.

       90.     The groundwater and soil contaminates and noxious odors which entered the

Plaintiffs’ and Class’ properties originated from the Defendants’ Facility, which is in close

proximity to the Class Area.

       91.     By failing to reasonably design, operate, repair, and maintain their Facility, the

Defendants have caused contaminates and noxious odors to invade the Plaintiff’s and Class’

groundwater, soil, properties, and persons. This occurs on unusually frequent occasions that are

too numerous to individually list herein.


                                                                                    p: 971-634-0829
Page 18 of 23 – CLASS ACTION ALLEGATION                                             f: 503-227-6840
                COMPLAINT                                                           209 SW Oak Street, Suite 400
                                                                                    Portland, OR 97204
         Case 6:21-cv-00663-MK          Document 1       Filed 04/30/21      Page 19 of 23




       92.      The contaminates and noxious odors are indecent and offensive to the Plaintiffs and

Class, and they are indecent and offensive to individuals with ordinary sensibilities. The

contaminates and odors substantially and unreasonably interfere with the Plaintiffs’ and Class’

enjoyment of life, and the ability to use and enjoy their properties. This includes, but is not limited

to:

             a) Forcing the Plaintiffs and Class Members to remain inside their homes and forego
                the use of their yards, porches, and other spaces, and to generally refrain from
                outdoor activities;

             b) Causing the Plaintiffs and Class Members to keep their doors and windows closed
                when they would otherwise have them open;

             c) Depriving the Plaintiffs and Class Members of the value of their homes and
                properties;

             d) Depriving the Plaintiffs and Class Members of fresh and uncontaminated
                groundwater and soil; and

             e) Causing the Plaintiffs and Class Members embarrassment, inconvenience, and
                reluctance to invite guests to their homes.

       93.      As a foreseeable, direct, and proximate result of the forgoing misconduct by the

Defendants, the Plaintiffs and the Class Members have suffered special damages to their properties

and persons as alleged herein.

       94.      The damages suffered by the Plaintiffs and Class are uniquely injurious to those

parties because they suffer harm relating to the use and enjoyment of their properties, contaminated

groundwater and soil on their land, and decreased property values.

       95.      The general public is impacted by the Facility’s fugitive contaminates and noxious

odors when they work, study, commute, shop, or engage in recreation in the Class Area, but they

suffer no harm to the use and enjoyment of their land or property, or decreased property values.

The harm to the general public is separate and apart from the violations of the Plaintiffs’ and Class


                                                                                    p: 971-634-0829
Page 19 of 23 – CLASS ACTION ALLEGATION                                             f: 503-227-6840
                COMPLAINT                                                           209 SW Oak Street, Suite 400
                                                                                    Portland, OR 97204
         Case 6:21-cv-00663-MK          Document 1       Filed 04/30/21      Page 20 of 23




Members’ property rights.

       96.     The fugitive contaminates and noxious odors emitted by the Defendants’ Facility

have been, and continue to be, unreasonably dispersed across public and private land throughout

the Class Area. This has been documented by the ODEQ and the LRAPA, and citations have been

issued for violations of applicable Oregon laws and regulations.

       97.     As a result of the foregoing misconduct by the Defendants, the Plaintiffs and Class

suffered and continue to suffer economic damages. This includes the loss of use and enjoyment of

their properties, physical damage to their properties, diminution in property values, and other

economic losses such as the cost of medical monitoring in an amount to be proven at trial.

       98.     The Plaintiffs and Class Members did not consent to the invasion of their properties

or persons by the Defendants’ fugitive water and soil contaminates or noxious odors, which is

ongoing and constitutes a nuisance.

       99.     The Plaintiffs and Class suffered, and continue to suffer, harms and damages that

are of a different kind and in addition to those suffered by the public at large.

       100.    Any social utility that is provided by the Facility is patently outweighed by the harm

suffered by the Plaintiffs and the Class, who have on frequent occasions been deprived of the full

use and enjoyment of their properties and have endured a substantial loss in the value of their

properties.

       101.    Further, the Plaintiffs and Class Members have been subjected to a substantially

increased risk of developing numerous diseases, disorders, and illnesses, as described herein. Some

Class Members exhibit early signs of such ailments.

       102.    The Defendants have shown a reckless and outrageous disregard to a highly

unreasonable risk of harm and they have acted with conscious indifference to the health, safety,


                                                                                    p: 971-634-0829
Page 20 of 23 – CLASS ACTION ALLEGATION                                             f: 503-227-6840
                COMPLAINT                                                           209 SW Oak Street, Suite 400
                                                                                    Portland, OR 97204
        Case 6:21-cv-00663-MK             Document 1       Filed 04/30/21     Page 21 of 23




and welfare of the Plaintiffs and Class Members. The Defendants are liable for punitive damages

in an amount to be determined at trial.

       103.      The Defendants’ substantial and unreasonable interference with the Plaintiffs’ and

Class’ use and enjoyment of their properties arises from a public nuisance, from which the

Plaintiffs and Class Members have uniquely suffered. The Defendants are liable to the Plaintiffs

and Class Members for all damages arising from such nuisance, including compensatory,

injunctive, exemplary, and/or punitive relief.

                                  FOURTH CAUSE OF ACTION

                                             (Negligence)

       104.      The Plaintiffs restate the allegations of this Complaint as if fully restated herein.

       105.      The Defendants committed wrongful acts or omissions when they failed to operate

and maintain their Facility in a reasonable manner, including failing to prevent fugitive emissions

of water and soil contaminates and noxious odors.

       106.      The Defendants’ negligent and improper maintenance and operation of the Facility

is the direct and proximate cause of the invasion by contaminates and noxious odors of the

Plaintiffs’ and Class’ groundwater, soil, and properties on occasions too numerous to mention.

       107.      Such contaminates and noxious odors also invaded the persons of the Plaintiffs and

Class Members, thereby subjecting them to a substantially increased risk of developing numerous

diseases, disorders, and illnesses, as described herein. Some Class Members exhibit early signs of

such ailments.

       108.      As a result of the foregoing misconduct by the Defendants, the Plaintiffs and Class

suffered and continue to suffer economic damages. This includes the loss of use and enjoyment of

their properties, physical damage to their properties, diminution in property values, and other


                                                                                      p: 971-634-0829
Page 21 of 23 – CLASS ACTION ALLEGATION                                               f: 503-227-6840
                COMPLAINT                                                             209 SW Oak Street, Suite 400
                                                                                      Portland, OR 97204
        Case 6:21-cv-00663-MK          Document 1      Filed 04/30/21     Page 22 of 23




economic losses such as the cost of medical monitoring in an amount to be proven at trial.

       109.    By failing to properly maintain and operate their Facility, the Defendants failed to

exercise the duty of ordinary care and diligence.

       110.    Such negligence by the Defendants entitles the Plaintiffs and Class Members to

compensatory and injunctive relief.

                                 FIFTH CAUSE OF ACTION

                                       (Gross Negligence)

       111.    After learning about the fugitive contaminates and emissions, the Defendants failed

to take reasonable and adequate steps to abate the conditions causing damages to the Plaintiffs’

and Class’ properties.

       112.    The Defendants knowingly and recklessly allowed conditions to exist and

perpetuate which caused water and soil contaminates and noxious odors to physically invade the

Plaintiffs’ and Class’ properties and persons. This constitutes gross negligence.

       113.    The Defendants’ gross negligence was committed with a conscious indifference to

the harm caused to the Plaintiffs’ and Class’ properties and persons, which entitles the Plaintiffs

and Class Members to an award for compensatory, injunctive, exemplary, and/or punitive relief.

                                        PRAYER FOR RELIEF

       WHEREFORE, the Plaintiffs, individually and on behalf of the proposed Class, pray for

judgment as follows:

        A. Certification of the proposed Class by order pursuant to Federal Rule of Civil
           Procedure 23;

        B. Designation of the Plaintiffs as representative of the proposed Class and designation
           of his counsel as Class Counsel;

        C. Judgment in favor of the Plaintiffs and the Class Members as against the Defendants,
           declaring the Defendants liable for each cause of action stated above;

                                                                                    p: 971-634-0829
Page 22 of 23 – CLASS ACTION ALLEGATION                                             f: 503-227-6840
                COMPLAINT                                                           209 SW Oak Street, Suite 400
                                                                                    Portland, OR 97204
        Case 6:21-cv-00663-MK          Document 1      Filed 04/30/21      Page 23 of 23




       D. An award for economic damages, including for injuries to property as outlined herein
          and medical monitoring, inclusive of pre- and post-judgment interest;


       E. An award for punitive and/or exemplary damages;

       F. An award of attorneys’ fees and costs, including pre- and post-judgement interest;

       G. An Order holding that the entrance of the water and soil contaminates and noxious
          odors upon the Plaintiffs’ and Class’ properties constituted a nuisance;

       H. Injunctive relief not inconsistent with the Defendants’ federal and state permits and
          regulatory obligations; and

       I. Such further relief, both general and specific, that this Honorable Court deems just and
          proper.
                                           JURY DEMAND

       The Plaintiffs respectfully demands a trial by jury on all issues raised in this Complaint.


Date: April 30, 2021                         Respectfully submitted,

                                                     s/ Nicholas Kahl
                                                     Nicholas A. Kahl, OSB No. 101145
                                                     NICK KALH, LLC
                                                     209 SW Oak Street, Suite 400
                                                     Portland, OR 97204
                                                     T: (971) 634-0829
                                                     F: (503) 227-6840
                                                     E: nick@nickkahl.com

                                                     Laura L. Sheets*
                                                     Steven D. Liddle*
                                                     Lance Spitzig*
                                                     LIDDLE & DUBIN, PC
                                                     975 E Jefferson Avenue
                                                     Detroit, MI 48207
                                                     T: (313) 392-0015
                                                     F: (313) 392-0025
                                                     E: lsheets@ldclassaction.com
                                                     E: lspitzig@ldclassaction.com
                                                     *Pro Hac Vice applications to be submitted

                                                     Attorneys for the Plaintiffs & the Putative
                                                     Class
                                                                                  p: 971-634-0829
Page 23 of 23 – CLASS ACTION ALLEGATION                                           f: 503-227-6840
                COMPLAINT                                                         209 SW Oak Street, Suite 400
                                                                                  Portland, OR 97204
